Citation Nr: 0126210	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-20818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increase in a 20 percent rating for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969, and from October 1972 to October 1976.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
May 2000 RO decision which denied an increase in a 50 percent 
rating for PTSD and an increase in a 20 percent rating for a 
low back disability.  The veteran testified at a Board 
videoconference hearing in August 2001.


REMAND

The veteran contends that his PTSD and low back disability 
have worsened, warranting higher ratings.

Recent VA medical records submitted in connection with the 
current claims include a report of a November 1999 MRI of the 
low back, and a summary of November-December 1999 treatment 
in a VA Medical Center (VAMC) day hospital program for PTSD.  
In written statements, and in testimony at the August 2001 
Board hearing, the veteran has referred to considerably more 
recent VA medical treatment for these disabilities.  For 
example, at his Board hearing he stated that he had a VA 
hospitalization in the summer of 2000 for PTSD, as well as 
continuing VA outpatient psychotherapy, and he also mentioned 
apparently recent VA outpatient treatment for his low back 
disorder.  The treatment reportedly has been at the VAMCs in 
Birmingham and Tuscaloosa, and the VA Outpatient Clinic in 
Anniston.  As part of the VA's duty to assist the veteran in 
developing his claims, complete recent VA treatment records 
concerning the disabilities should be secured.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

It has been a few years since the veteran had VA compensation 
examinations for his PTSD and low back disorder, and he has 
had no such examinations for his current increased rating 
claims.  Under the circumstances, VA compensation 
examinations should be provided as part of the duty to 
assist.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA inpatient and outpatient 
medical records, pertaining to 
psychiatric and low back disorders, dated 
since 1998 and not already on file.  This 
includes records from the the VAMCs in 
Birmingham and Tuscaloosa, and the VA 
Outpatient Clinic in Anniston.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All findings necessary for 
rating the condition should be set forth 
in detail.  

3.  The RO should also have the veteran 
undergo a VA physical examination to 
determine the current severity of his low 
back disability.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All findings necessary for 
rating the condition should be set forth 
in detail.

4.  Thereafter, the RO should review the 
claims for increased ratings for PTSD and 
a low back disorder.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


